cca_2013121915590454 id -------------- office uilc number release date from -------------------------- sent thursday date pm to --------------- cc subject re question happy holidays to you too the service's authority to assess an amount of restitution under sec_6201 is predicated upon an amount having been ordered as restitution in the first place if no restitution was ordered by a court in a criminal case then any subsequent assessment on that basis would be invalid under a that case the service should abate the erroneous assessment under sec_6404 in i'd recommend that you double check whether restitution was ordered orally by a judge even though it may not appear on the related judgment and commitment order j c where the clerk's clerical_error on a j c failed to capture the restitution orally pronounced by the judge at the sentencing hearing i have seen examples --------------------
